No. 07-14-00153-CR


Cage Chaparro                             §     From the 364th District Court
 Appellant                                        of Lubbock County
                                          §
v.                                              May 12, 2016
                                          §
The State of Texas                              Opinion by Justice Pirtle
 Appellee                                 §

                                 J U D G M E N T

      Pursuant to the opinion of the Court dated May 12, 2016, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 364th District

Court of Lubbock County, Texas, for further proceedings in accordance with this Court’s

opinion entered this day.


                                        oOo